Order entered February 7, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00021-CV

                         IN THE INTEREST OF L.B., A CHILD

                    On Appeal from the 439th Judicial District Court
                               Rockwall County, Texas
                           Trial Court Cause No. 1-11-543

                                        ORDER
      The Court has before it appellant’s January 11, 2013 emergency motion to reconsider the

motion to suspend judgment. The Court DENIES the motion.


                                                   /s/   JIM MOSELEY
                                                         JUSTICE